NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         NOV 4 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

QUAN BIN JIN,                                   No.    13-70415

                Petitioner,                     Agency No. A087-957-040

 v.
                                                ORDER
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 11, 2018*
                                  Honolulu, Hawaii

Before: WARDLAW, BERZON, and BENNETT, Circuit Judges.

      The panel has voted to grant Jin’s petition for panel rehearing in light of this

court’s en banc decision in Torres v. Barr, No. 13-70653, 2020 WL 5668478 (9th

Cir. Sept. 24, 2020) (en banc) (overruling Minto v. Sessions, 854 F.3d 619 (9th Cir.

2017)). The prior memorandum disposition (Dkt. 65) in this case is vacated. Jin’s

petition for rehearing en banc is denied as moot.




      *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jin’s petition for review of the order of the Board of Immigration Appeals is

remanded to the agency to determine in the first instance whether alternative

grounds for removability exist under 8 U.S.C. § 1182(a)(6).

      The petition for panel rehearing is GRANTED and the case is

REMANDED for further proceedings not inconsistent with this order.




                                         2